DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a first office action in response to application filed, with the above serial number, on 31 August 2020 in which claims 1-15 are presented for examination. Claims 1-15 are therefore pending in the application. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-15 is/are directed to terminals having a plurality of physical devices connected thereto, monitoring a status of the physical devices and disabling a physical device and it’s script/code/configuration if detecting an error or failure and sending to a server/cloud/central office such status. The limitations, under the broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. The terminals and central office processor are generic components being used to perform the limitations. Therefore, since the limitations cover commercial or legal interactions using generic computer components they fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.


The instant claims do not change how the underlying technology, computer/processor or components operate. The instant solution is rooted in routine use of conventional computer/electronic technology to carry out an abstract idea. The claims recite the additional elements of a terminal and a central office processor. The claims merely recite use of conventional components in a conventional way to collect data, manipulate and compare data with existing data and then render one or more outputs. The additional elements of using a terminal and central office processor to perform the limitations discussed above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra- solution activity (see MPEP 2106.05(d)).

The instant claims 1-15 are similar to claims 15-20 of parent application 13/826,537. The PTAB Affirmed the 101 Rejection of claims 15-20 in the 3/16/18 Decision on Appeal. In that decision, the PTAB held:
“Each of the limitations of claim 15 pertains to gathering, manipulating, comparing, displaying, and/or storing information, particularly pertaining to “customer identification,” for the purpose of registering and/or validating a user to perform transactions.
We also agree the Examiner’s assessment is supported by the cited cases. See Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat'l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014) (holding the claims were “drawn to the abstract idea of 1) collecting data, 2) recognizing certain data within the collected data set, and 3) storing that recognized data in a memory”); Cyberfone Sys., LLC v. CNN Interactive Group, Inc., 558 F. App’x 988, 993 (Fed. Cir. 2014) (noting the mere collection and organization of data is insufficient to qualify as patent-eligible subject matter); Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (holding a claim involving “the idea of collecting and comparing known information,” without more, is directed to an abstract idea).”
The court also noted with reference to Example 21 as set forth in the “July 2015 Update on Subject Matter Eligibility” Appendix 1:
“Appellant’s claim 15 is similar to claim 1 of that same example, which is deemed to be patent ineligible. (July 2015 Update Appendix 1 at 2.) Claim 1 of Example 21 recites steps of “receiving” stock quotes, and then “filter[ing]” the quotes by “compar[ing]” them to other values, “generat[ing]” alerts and “format[ing]” the alerts, and finally “transmit[ting]” the alerts. (Id.) This claim is deemed to be patent ineligible as directed only to “comparing and formatting information for transmission.””
It is noted that the PTAB Decision was made prior to the 2019 PEG guidance. Examples from above that are impacted by PEG include Example 21. Example 21 Claim 2 under PEG is now eligible at Step 2A Prong Two, however, Example 21 Claim 1 is an Example where the result is unchanged but requires further analysis Under Step 2A Prong Two (2019 PEG – Advanced Module p. 44). Thus, under the revised PEG:
Under Step 1 claims 1-7 are to a system, claims 8-15 are to a method.
Under Step 2A Prong One, Using claim 1 as an example, the limitations therein are directed toward “Certain Methods of Organizing Human Activity” and further “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”
 Accordingly, the claim is directed to an abstract idea.
Under Prong Two, it is determined if additional elements are recited in the claim that integrate the judicial exception into a practical application. The claim recites terminals and central office processor, the central office processor simply communicating and configuring the terminals, the terminal simply having well known physical devices connected thereto and monitoring such devices as functioning and operational or not. The transmit step is recited at a high level of generality and amounts to mere data gathering. The remainder of the elements of claim 1 are mere instructions to implement the abstract idea on a computer. The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For the transmit step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the terminal or central office processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claims 2-7, 9-15 are rejected as being dependent upon the rejection of claims 1, 8 as they also fail to cure deficiencies noted in these claims.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites a “hidden camera”, however it is not clear what the composition of the hidden camera comprises, if the camera is hidden out of view how is the photograph being taken, if it is hidden such that the user is not aware a photograph is being taken but is visually not hidden it is not clear, and if the latter many cameras that are not considered hidden do not clearly alert or make the user aware that a photograph or video is being taken at such instant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 7-8, 13, 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wadia (hereinafter “Wadia”, 2013/0264384).
As per Claim 1, Wadia discloses a system for monitoring hardware of, and managing services provided by, a plurality of terminals, comprising: 
a central office linked to the plurality of terminals, wherein the central office includes a central office processor and a communications interface (at least paragraph 111; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504), wherein the central office processor is configured to: 
receive a plurality of scripts, wherein each of the plurality of scripts carries out a specific service, and wherein each of the plurality of scripts is associated with configuration information including a set of designated physical devices used to perform the specific service (at least paragraph 111, 114; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506), and 
remotely and selectively configure services provided by the plurality of terminals by transmitting one or more of the plurality of scripts and the configuration information to one or more of the plurality of terminals (at least paragraph 111, 114; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506); and 
the plurality of terminals each located remotely from the central office and each configured to store scripts from among the plurality of scripts and configuration information transmitted from the central office processor, wherein each of the plurality of terminals includes a terminal processor and a plurality of physical devices each connected to the terminal processor via a hardware interface, wherein each of the plurality of physical devices includes one or more of a camera, a card scanner, a biometric scanner, and one or more user interfaces (at least paragraph 111, 114, 119; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506; Key 809 may replace one or more of numeric input keys 705 and/or functional input keys 706 (shown in FIG. 7) included in a typical ATM. Key 809 may include one or both of fingerprint scanners 807 and display screen 815), and wherein the terminal processor is configured to: 
monitor an operational status of each of the plurality of physical devices (at least paragraph 111, 114, 119, 122; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506; ATM is unable to receive and/or validate biometric information, the fingerprint scanners may be temporarily disabled. After the scanners are disabled), 
enable or disable scripts provided by the central office processor based on the operational status of each of the plurality of physical devices, and based on the configuration information (at least paragraph 111, 114, 119, 122; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506; ATM is unable to receive and/or validate biometric information, the fingerprint scanners may be temporarily disabled. After the scanners are disabled), including: 
receive, via the hardware interface, a hardware failure status of one of the plurality of physical devices (at least paragraph 111, 114, 119, 122; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506; ATM is unable to receive and/or validate biometric information, the fingerprint scanners may be temporarily disabled. After the scanners are disabled); 
determine, in response to receiving the hardware failure status, and based on the configuration information including the set of designated physical devices for one or more of the stored scripts, that at least one of the stored scripts uses the one of the plurality of physical devices associated with the received hardware failure status, and 
disable, in response to the determination, the at least one of the stored scripts (at least paragraph 111, 114, 119, 122; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506; ATM is unable to receive and/or validate biometric information, the fingerprint scanners may be temporarily disabled. After the scanners are disabled), and 
transmit, to the central office processor at predetermined intervals, the operational status of each of the plurality of physical devices (at least paragraph 111, 114, 119, 122; ATMs 504 may communicate via electronic communication network 502 with self-service device management module 506. A remote user may use self-service device management module 506 to monitor, control, reset, repair and/or intervene in one or more processes of ATMs 504; supervisory module (not shown) may receive diagnostic data from line handler 606, device handler 608, auth-process module 610, or any other suitable source. The diagnostic data may be used to manage ATM 602. The diagnostic data may be provided to a self-service management module such as 506; ATM is unable to receive and/or validate biometric information, the fingerprint scanners may be temporarily disabled. After the scanners are disabled).
As per Claim 7, 15. Wadia teaches wherein the central office further includes a database including a plurality of records for individual users, the records each including a user customer identification number, a user name, a user address, an image of an identification card of the user, a verification image of the user, and an associated biometric parameter of the user (at least paragraph 56-57; ATM server may retrieve the user biometric information by querying one or more databases; stored templates may be associated with user identification information, such as a user card number, in the one or more databases. Each of the stored templates may include information relating to at least a portion of a user fingerprint. In exemplary embodiments, the user may input user fingerprint information into a fingerprint scanner located at a banking institution. The input fingerprints may be subsequently stored in the one or more databases).
Claims 8, 13 do not, in substance, add or define any additional limitations over claims 1 and therefore are rejected for similar reasons, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-3, 6, 9, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wadia in view of Giobbi et al (hereinafter “Giobbi”, 2021/0183235).
As per Claim 2. Wadia fails to explicitly disclose wherein the central office transmits a registration script to at least one of the plurality of terminals that operates the plurality of physical devices of the at least one of the plurality of terminals to register a user for at least one third party external service. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Giobbi. Giobbi teaches using a biometric reader such as a camera to capture an image of the user and registering the user device with a trusted third party (at least Giobbi paragraph 10-11, 50-52). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Giobbi’s third party registration with Wadia as Giobbi teaches authorizing transactions based on verifying users as being the legitimate user and allowing the user to, once proved to be legitimate, to use third party services and register for such, providing other services by the terminal for user convenience and terminal owner’s benefit.
As per Claim 3, 9. The system of claim 2 / method of claim 8, wherein the registration script is stored on a terminal database of the at least one of the plurality of terminals (at least Wadia par. 53-57; Giobbi paragraph 42).
As per Claim 6, 14. Wadia teaches the biometric scanner is operable to record a biometric parameter of the user, and the user interfaces enabling to user to initiate transactions, but fails to explicitly disclose wherein the camera is operable to create a user verification image, the card scanner is operable to create an image of an identification card of a user, the biometric scanner is operable to record a biometric parameter of the user, and the user interfaces are adapted to enable the user to initiate a registration procedure for registering the user for access to third party services. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Giobbi. Giobbi teaches using a biometric reader such as a camera to capture an image of the user and registering the user device with a trusted third party (at least Giobbi paragraph 10-11, 50-52). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Giobbi’s third party registration with Wadia as Giobbi teaches authorizing transactions based on verifying users as being the legitimate user and allowing the user to, once proved to be legitimate, to use third party services and register for such, providing other services by the terminal for user convenience and terminal owner’s benefit.

Claim 4-5, 10, 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wadia in view of Schaeuble (hereinafter “Schaeuble”, DE19919726).
As per Claim 4, 10. Wadia fails to explicitly disclose wherein at least one of the plurality of terminals uses the camera to take multiple photographs of a given user at different times proximate to a time of input of a biometric parameter using the biometric scanner and a customer identification number. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Schaeuble (at least page 2 “small fingerprint sensors that are invisibly integrated into a button (e.g. the eject button of a card telephone) or another suitable device are. The fingerprint of a person using this device and touching this key; is automatically sent to a central by radio (or alternatively by means of a data line) Computer transmitted and there with a fingerprint database for police searches People compared. At the same time, when you touch the invisible fingerprint sensor, some will Photo recordings of this person by an invisible miniature camera made” and page 3: ATMs). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Schaeuble photo being taken at the same time as fingerprint sensor detection as Schaeuble teaches identifying the user via one of the camera or fingerprint and using the other sensor at the same time to further identify the user and use and store that unique data with the other sensor’s data.
As per Claim 5, 12. Wadia fails to explicitly disclose wherein each of the plurality of terminals further includes at least one hidden camera, wherein the at least one hidden camera takes at least one photograph of a user proximate to a time of input of a biometric parameter using the biometric scanner without knowledge of the user. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Schaeuble (at least page 2 “small fingerprint sensors that are invisibly integrated into a button (e.g. the eject button of a card telephone) or another suitable device are. The fingerprint of a person using this device and touching this key; is automatically sent to a central by radio (or alternatively by means of a data line) Computer transmitted and there with a fingerprint database for police searches People compared. At the same time, when you touch the invisible fingerprint sensor, some will Photo recordings of this person by an invisible miniature camera made” and page 3: ATMs). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Schaeuble photo being taken at the same time as fingerprint sensor detection as Schaeuble teaches identifying the user via one of the camera or fingerprint and using the other sensor at the same time to further identify the user and use and store that unique data with the other sensor’s data.
As per Claim 11. Wadia fails to explicitly disclose further comprising creating a verifiable user profile including storing a photograph from a verifiable ID in the verifiable user profile. However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Schaeuble (at least page 2 “small fingerprint sensors that are invisibly integrated into a button (e.g. the eject button of a card telephone) or another suitable device are. The fingerprint of a person using this device and touching this key; is automatically sent to a central by radio (or alternatively by means of a data line) Computer transmitted and there with a fingerprint database for police searches People compared. At the same time, when you touch the invisible fingerprint sensor, some will Photo recordings of this person by an invisible miniature camera made” and page 3: ATMs). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Schaeuble photo being taken at the same time as fingerprint sensor detection as Schaeuble teaches identifying the user via one of the camera or fingerprint and using the other sensor at the same time to further identify the user and use and store that unique data with the other sensor’s data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY TODD/Primary Examiner, Art Unit 2443